Morton, C. J.
This is an action to recover the price of a “counter rail.” The plaintiff put in evidence a postal card signed by the defendants, of which the substance is as follows: “ Please send us pice of counter screen like draft.” Upon this card was a draft of a counter screen with the measurements thereof. The court rightly ruled that this order was unmeaning and unintelligible, and that it could not be construed as an order for a piece of counter railing. It presents a case of incurable uncertainty; and the court properly refused to submit it to the jury to determine whether the letters “ pice ” meant “ piece ” or “price.” These letters do not mean anything, and neither the court nor the jury can construe them as meaning “ piece.”
There was no valid written order; and the question whether the defendants intended to order a piece of counter rail, and, either expressly or by implication, promised to pay for it, was submitted to the jury with instructions of which the plaintiff does not complain, and which were sufficiently favorable to it.

Plaintiff’s exceptions overruled.